COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JESUS HENRY AGUILERA III,                                      No. 08-14-00309-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             383rd District Court
                                                §
 ADELAIDA AGUILERA,                                           of El Paso County, Texas
                                                §
                        Appellee.                            (TC # 2012-DCM-07766)
                                                §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether the Court has jurisdiction. Rule

26.1 of the Texas Rules of Appellate Procedure provides that an appeal is perfected in a civil

case when notice of appeal is filed within thirty days after the judgment is signed, unless a

motion for new trial is timely filed. TEX.R.APP.P. 26.1. When a motion for new trial has been

filed, notice of appeal must be filed within ninety days after the judgment is signed. Id. A notice

of appeal is considered timely if filed within fifteen days of the due date and accompanied by a

reasonable explanation for the failure to file on the due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).

       Appellant is attempting to appeal a judgment signed on August 1, 2014. Appellant timely

filed a motion for new trial. Thus, his notice of appeal was due to be filed no later than October

30, 2014. Appellant did not file his notice of appeal until December 1, 2014. Because Appellant
did not file the notice of appeal or a motion for extension of time within the time specified by the

Rules of Appellate Procedure, this Court does not have jurisdiction over the appeal.

Accordingly, we dismiss the appeal for want of jurisdiction.


February 4, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-